Citation Nr: 0819319	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) for 
the period of June 18, 2002 to April 21, 2005.  

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD) from 
April 22, 2005 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board remanded the claim in June 2007 
so that a hearing could be scheduled.  All actions have been 
completed and the claim is ripe for appellate review.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript is associated with the claims folder.  


REMAND

The most recent supplemental statement of the case (SSOC) 
addressing the issues on appeal was issued by the RO in 
December 2006.  Subsequent to that SSOC, the Board received a 
PTSD clinic note dated in September 2007 and the report of a 
VA PTSD examination conducted in January 2008.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2007).  A review of the claims folder does not indicate that 
any such waiver of RO consideration of the September 2007 
treatment record or January 2008 examination report been 
received.  Accordingly, a remand is required for RO 
consideration of this pertinent evidence.

On remand, the RO should insure that all pertinent treatment 
records are obtained and associated with the claims folder.  
In this regard, the Board notes that the January 2008 
examination report cites a December 2007 VA inpatient 
treatment record noting that the veteran was admitted with 
suicidal ideations.  These hospital records are not current 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should ask the veteran to 
submit a copy of all records pertaining 
to treatment or evaluation of him for his 
PTSD since August 2006 or to provide the 
identifying information and any required 
authorization to enable the RO or the AMC 
to obtain a copy of the records.  In 
particular, the veteran should be asked 
to identify the VA medical facility that 
provided inpatient psychiatric treatment 
in December 2007.  

2.  Upon completion of the foregoing, the 
RO must readjudicate the issues on appeal 
with consideration of any evidence 
received since the issuance of the 
December 2006 supplemental statement of 
the case, to include the September 2007 
VA treatment record and January 2008 PTSD 
examination report.  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


